Name: Council Regulation (EEC) No 3800/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Regulation (EEC) No 1696/71 on the common organization of the market in hops
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural policy
 Date Published: nan

 No L 367 / 32 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3800 / 85 of 20 December 1985 adapting , on account of the accession of Spain and Portugal , Regulation (EEC) No 1696 / 71 on the common organization of the market in hops HAS ADOPTED THIS REGULATION: Article 1 Article 17 ( 6 ) of Regulation (EEC ) No 1696 / 71 shall be replaced by the following : '6 . The time for carrying out the action referred to in Article 8 shall be limited to a period of ten years from the date of entry into force of this Regulation and , for Greece , Spain and Portugal , to a period of five years from the date of accession .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard lo the proposal from the Commission , Wheras , on account of the accession of Spain and Portugal , Council Regulation (EEC ) No 1696 / 71 of 26 July 1971 on the common organization of the market in hops ( ! ), as last amended by the Act of Accession of Greece ( 2 ), should be adapted in accordance with Article 396 of the Act of Accession of Spain and Portugal ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in the said Article 396 , Article 2 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (M OJ No L 175 . 4 . 8 . 1971 , p . 1 . ( 2 ) OJ No L 291 . 19 . 11 . 1979 , p . 1 .